Citation Nr: 1720488	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  10-08 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel







INTRODUCTION

The Veteran had active duty service from February 1968 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In March 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record and has been reviewed. 


FINDING OF FACT

PTSD was at least as likely as not incurred as a result of active duty service.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1101, 1110,  5103A, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303 (a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Psychoses, but not acquired psychiatric disorders, are listed as a chronic condition under 38 C.F.R. § 3.309 (a).  Therefore, the theory of continuity of symptomatology under 38 C.F.R. § 3.303 (b) does not apply to the claims for service connection for an acquired psychiatric disorder.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a), i.e., a diagnosis which conforms to the criteria set forth in the Diagnostic and Statistical Manual of the American Psychiatric Association, 4th edition (DSM-IV); a link, established by medical evidence, between the current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304 (f).

Additionally, if a stressor claimed by a Veteran is related to the Veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  38 C.F.R. § 3.304 (f)(3) (2016).

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation   Barr v. Nicholson, 21 Vet. App. 303, 309   (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau at 1372).

The Veteran seeks service connection for PTSD secondary to stressor incidents during his service in Vietnam.  The Veteran had active duty service from February 1968 to February 1971, including service in the Republic of Vietnam from July 1969 to July 1969.

During the appeal period, the Veteran has reported a number of in service stressors.  In a June 2009 statement, the Veteran reported that he was at China Beach and helped to break up a fight between members of the Marines and Army.  He stated that, later that night, a grenade was thrown into his tent.  The Veteran also reported that he witnessed a South Vietnamese soldier killed in a landmine explosion.   The Veteran also reported these incidents during his VA examination in March 2011. The Board finds the Veteran credible with regard to his in-service stressors, as he has been consistent in his description of the stressors throughout the appeal period.   

The Veteran had a VA examination in March 2011.  He reported that he was a communications specialist and worked in a bunker.  The Veteran described several stressor incidents, including having his tent set on fire and seeing a soldier killed in a landmine explosion.  The examiner noted that the Veteran described a general sense of fear during his service in Vietnam.  The examiner opined that the Veteran met the criteria to warrant a diagnosis of PTSD.  The examiner also noted an Axis I diagnosis of adjustment disorder with depressed mood and anxiety.

A VA examination addendum opinion was obtained in July 2016 to clarify whether the Veteran's reported stressors are related to a fear of hostile military activity.  The examiner opined that the Veteran does not meet the criteria for a PTSD diagnosis.   However, the examiner indicated that the Veteran reported some characteristics of PTSD.  The examiner noted that the Veteran has a mood disorder due to alcohol use, and the symptoms between an alcohol induced mood disorder and PTSD could not be distinguished.

The March 2011 VA examiner diagnosed PTSD based on the Veteran's reported stressors.  Additionally, the Veteran's post-service VA outpatient treatment records show that he has been diagnosed with PTSD.  In December 2008, a VA physician diagnosed chronic, delayed PTSD.  The diagnosis was based on DSM-IV criteria.

Based on the foregoing, the Board finds that the Veteran has a current diagnosis of PTSD, credible supporting evidence that a claimed in-service stressors occurred and probative medical evidence of a nexus between the diagnosis of PTSD and the in-service stressors.  Accordingly, the criteria to establish service connection for PTSD are met and the claim must therefore be granted.

The Board also recognizes that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

The record also shows other psychiatric diagnoses, including adjustment disorder, depressive disorder, and mood disorder.  In 2016, a VA examiner indicated that the manifestations of the mood disorder and PTSD could not be distinguished.  As his psychiatric symptomatology appears to be intertwined, all psychiatric symptoms shall be attributed to the Veteran's now service-connected PTSD, for rating purposes.  See Mittleider v. West, 11 Vet. App. 181, 182  (1998) (the benefit of the doubt applies to determinations of whether a symptom should be attributed to a service-connected condition).


      (Continued on next page)
      					




ORDER

Service connection for PTSD is granted.  



____________________________________________
BRADLEY W. HENNINGS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


